 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 836 
In the House of Representatives, U. S.,

December 19, 2012
 
RESOLUTION 
Providing for the printing of a revised edition of the Rules and Manual of the House of Representatives for the One Hundred Thirteenth Congress. 
 
 
That a revised edition of the Rules and Manual of the House of Representatives for the One Hundred Thirteenth Congress be printed as a House document, and that three thousand additional copies shall be printed and bound for the use of the House of Representatives, of which nine hundred sixty copies shall be bound in leather with thumb index and delivered as may be directed by the Parliamentarian of the House.  
 
Karen L. Haas,Clerk.
